Citation Nr: 1613295	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  12-34 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran served on active duty from August 1960 to August 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the RO in St. Petersburg, Florida.

The Veteran initially requested a hearing before the Board in connection with his appeal; however, in December 2014, he withdrew the request. 

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary prior to the adjudication of the claim.  

In this case, the most recent examination was in April 2010.  The Veteran has alleged that his hearing has deteriorated.  Therefore, a new VA examination should be ordered to document the current severity of the service-connected bilateral hearing loss.

In addition, it appears that the Veteran receives treatment for his hearing loss through VA.  In this case, although the November 2012 Statement of the Case indicates review of VA outpatient treatment records dated from October 2004 to November 2012, it appears that some of those records are not actually in the Veteran's electronic file.  In this regard, records dated from September 2009 to January 2010 and from January 2011 through November 2012 are on file.  The September 2009 record also includes one note dated in March 2004; however, the September 2009 record indicates that additional medical documentation resides in other VA systems (Tampa or North Florida/South Georgia).  As such, VA must obtain outstanding VA records, as have been identified in this case.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated prior to September 2009, as well as from January 2010 to January 2011, and from November 2012 to the present, from the Orlando VAMC (and associated clinics), Tampa and North Florida/South Georgia VA medical systems.
  
 2.  Afford the Veteran a VA audiological examination that addresses the current level of severity of his bilateral hearing loss. 
 
 3.  Readjudicate the claim on appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

